      Case 6:21-cr-00029-RBD-DCI Document 71 Filed 08/23/21 Page 1 of 1 PageID 181
                                         UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                                     CASE NO: 6:21-cr-29-RBD-DCI

MARTIN RUBIN


                                         REPORT AND RECOMMENDATION
                                          CONCERNING PLEA OF GUILTY

        The Defendant, by consent, has appeared before me pursuant to Fed. R. Crim. P. 11, Local Rule 1.02, and

In re: Authority of United States Magistrate Judges of the Middle District of Florida, Case No. 8:20-mc-100-T-

23 (October 29, 2020), and has entered a plea of guilty to Counts TWO through FOUR of the Indictment. After

cautioning and examining the Defendant under oath concerning each of the subjects mentioned in Rule 11, I

determined that the Defendant entered the plea of guilty knowingly and voluntarily and that there is a factual

basis for the plea. I therefore recommend that the plea of guilty be accepted. The Defendant is in custody of the

U.S. Marshal pending sentencing.



Date: August 18, 2021




                       NOTICE

         A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge if the party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recommendation containing the finding or conclusion.




Copies furnished to:

United States Attorney
Counsel of Record
District Judge
